                       Case 1-19-46381-nhl                           Doc 18-8         Filed 10/21/20             Entered 10/21/20 04:49:10



                                                                                                              Billing Summary
                                                                                                              Account Number   : 9756388082
                                                                                                              Loan Group Number: 5029-3504-7525-0697
                                                                                                              Billing Period   : 08/28/20 to 09/27/20
                                                                                                              Activity Summary
                                                                                                              Previous Statement Balance                   $173,798.25
                                                                                                              Accrued Interest + Fees Assessed (+)           $1,218.35
                                                                                                              Payments Since Last Bill (-)                       $0.00
                                                                                                              Current Balance                              $175,016.60
                                                                                                              Payment Information
 MATTHEW C MAHER                                                                                              Past Due Amount (Pay Now)                      $9,242.25
                                                                                                              Late Fee for Past Due Amount                       $0.00
                                                                                                              Pay Past Due Amount by this Date to
                                                                                                              Avoid Late Fee                                      N/A
                                                                                                              Current Amount Due                             $1,523.72
                                                                                                              Current Amount Due Date                         10/22/20
                                                                                                              Pay Current + Past Due Amount by this
                                                                                                              Date to Avoid Additional Late Fee                   N/A
                                                                                                              Unpaid Fees                                      $346.35
                                                                                                              Total Payment Due (Past Due Amount +
                                                                                                              Current Amount Due + Unpaid Fees)             $11,112.32




                                                             Loan Information as of 09/27/20
                                                Current Balance                                                                Total Payment Due

     Loan          Approved                Unpaid        Interest      Unpaid Interest       Current          Current          Past           Unpaid         Total
      ID             Loan                 Principal     Rate (F/V)          and              Balance          Amount           Due             Fees         Payment
                    Amount                                              Unpaid Fees                            Due            Amount                          Due
   0697            $7,000.00            $9,458.95           9.250V        $1,423.94         $10,882.89      $91.24            $559.18          $23.39        $673.81
   0705            $7,000.00            $7,563.12           4.500V         $623.83           $8,186.95      $47.10            $289.67          $12.14        $348.91
   0713           $12,863.00           $13,539.40           4.500V        $1,116.74         $14,656.14      $84.33            $518.62          $21.72        $624.67
   0721           $21,110.00           $25,071.75           9.250V        $3,774.44         $28,846.19     $242.88           $1,488.34         $62.27       $1,793.49
   0739            $8,000.00            $8,705.88           9.250V        $1,310.73         $10,016.61      $84.62            $518.48          $21.69        $624.79
   0747           $20,000.00           $21,280.86           9.750V        $3,366.35         $24,647.21     $215.22           $1,317.98         $55.14       $1,588.34
   5152           $26,625.00           $36,969.05           9.750V        $5,809.58         $42,778.63     $417.00           $2,502.00         $75.00       $2,994.00
   5160           $26,500.00           $30,236.69           9.750V        $4,765.29         $35,001.98     $341.33           $2,047.98         $75.00       $2,464.31
 Subtotals       $129,098.00          $152,825.70                        $22,190.90        $175,016.60    $1,523.72          $9,242.25        $346.35      $11,112.32




                       1009               DYH         001    7 27     200927 0           D PAGE 1 of 5         1 0 9406 0400 L079


                                                                                  Current                                          Total
                                                Loan Group             Due                        Past Due          Unpaid                              Amount
                                                                                  Amount                                          Payment
                                                  Number               Date                        Amount            Fees                               Enclosed
                                                                                    Due                                             Due
                                           5029350475250697          10/22/20    $1,523.72        $9,242.25        $346.35       $11,112.32




Make checks payable to Navient

(U.S. Currency only - Do not send cash)

                                                                                               NAVIENT
                                                                                               P. O. BOX 9000
                                                                                               WILKES-BARRE PA 18773-9000
        MATTHEW C MAHER
        226 AINSLIE ST APT 4R
        BROOKLYN NY 11211-5083
Case 1-19-46381-nhl   Doc 18-8   Filed 10/21/20   Entered 10/21/20 04:49:10
                    Case 1-19-46381-nhl                Doc 18-8          Filed 10/21/20            Entered 10/21/20 04:49:10


                                                                                                                                         Page 2 of 5




                                                     Transaction Activity Summary
Loan Details for Loan ID: 5029 3504 7525 0697                                                                                 Current Balance :$10,882.89
   Trans Date            Post Date          Transactions Description                                                                 Amount
    09/06/20              09/06/20           LATE FEE                                                                                  $4.56
    09/27/20              09/27/20           *ACCRUED INTEREST*                                                                       $74.13

                                                                Important Messages
 Your loan is approaching default. Default may stay on your credit report for up to 7 years from when the delinquency began. Contact us immediately to
discuss other repayment options. You still have time to resolve this situation. Call us today toll free at 855-250-5044. This is an attempt to collect a debt
                                              and any information obtained will be used for that purpose.



                                                     Transaction Activity Summary
Loan Details for Loan ID: 5029 3504 7525 0705                                                                                    Current Balance :$8,186.95
       Trans Date             Post Date        Transactions Description                                                                  Amount
        09/06/20               09/06/20        LATE FEE                                                                                  $2.36
        09/27/20               09/27/20        *ACCRUED INTEREST*                                                                        $28.84
                                                                 Important Messages
  Your loan is approaching default. Default may stay on your credit report for up to 7 years from when the delinquency began. Contact us immediately to
 discuss other repayment options. You still have time to resolve this situation. Call us today toll free at 855-250-5044. This is an attempt to collect a debt
                                               and any information obtained will be used for that purpose.


                                                     Transaction Activity Summary
Loan Details for Loan ID: 5029 3504 7525 0713                                                                                  Current Balance :$14,656.14
       Trans Date             Post Date        Transactions Description                                                                  Amount
        09/06/20               09/06/20        LATE FEE                                                                                  $4.22
        09/27/20               09/27/20        *ACCRUED INTEREST*                                                                        $51.63
                                                                 Important Messages
  Your loan is approaching default. Default may stay on your credit report for up to 7 years from when the delinquency began. Contact us immediately to
 discuss other repayment options. You still have time to resolve this situation. Call us today toll free at 855-250-5044. This is an attempt to collect a debt
                                               and any information obtained will be used for that purpose.


                                                     Transaction Activity Summary
Loan Details for Loan ID: 5029 3504 7525 0721                                                                                  Current Balance :$28,846.19
       Trans Date             Post Date        Transactions Description                                                                  Amount
        09/06/20               09/06/20        LATE FEE                                                                                  $12.14
        09/27/20               09/27/20        *ACCRUED INTEREST*                                                                        $196.48
                                                                 Important Messages
  Your loan is approaching default. Default may stay on your credit report for up to 7 years from when the delinquency began. Contact us immediately to
 discuss other repayment options. You still have time to resolve this situation. Call us today toll free at 855-250-5044. This is an attempt to collect a debt
                                               and any information obtained will be used for that purpose.


                                                     Transaction Activity Summary
Loan Details for Loan ID: 5029 3504 7525 0739                                                                                  Current Balance :$10,016.61
       Trans Date             Post Date        Transactions Description                                                                  Amount
        09/06/20               09/06/20        LATE FEE                                                                                  $4.23
        09/27/20               09/27/20        *ACCRUED INTEREST*                                                                        $68.23




1009         DYH        001     7 27      200927 0       D PAGE 2 of 5         1 0 9406 0400 L079
             Case 1-19-46381-nhl         Doc 18-8         Filed 10/21/20    Entered 10/21/20 04:49:10




1009   DYH       001   7 27   200927 0    D PAGE 3 of 5      1 0 9406 0400 L079
                    Case 1-19-46381-nhl                Doc 18-8          Filed 10/21/20            Entered 10/21/20 04:49:10
                                                                                                                                         Page 4 of 5

                                                                 Important Messages
  Your loan is approaching default. Default may stay on your credit report for up to 7 years from when the delinquency began. Contact us immediately to
 discuss other repayment options. You still have time to resolve this situation. Call us today toll free at 855-250-5044. This is an attempt to collect a debt
                                               and any information obtained will be used for that purpose.


                                                     Transaction Activity Summary
Loan Details for Loan ID: 5029 3504 7525 0747                                                                                  Current Balance :$24,647.21
       Trans Date             Post Date        Transactions Description                                                                  Amount
        09/06/20               09/06/20        LATE FEE                                                                                  $10.76
        09/27/20               09/27/20        *ACCRUED INTEREST*                                                                        $175.75

                                                                 Important Messages
  Your loan is approaching default. Default may stay on your credit report for up to 7 years from when the delinquency began. Contact us immediately to
 discuss other repayment options. You still have time to resolve this situation. Call us today toll free at 855-250-5044. This is an attempt to collect a debt
                                               and any information obtained will be used for that purpose.


                                                     Transaction Activity Summary
Loan Details for Loan ID: 5029 3507 0102 5152                                                                                  Current Balance :$42,778.63
       Trans Date             Post Date        Transactions Description                                                                  Amount
        09/06/20               09/06/20        LATE FEE                                                                                  $15.00
        09/27/20               09/27/20        *ACCRUED INTEREST*                                                                        $305.31

                                                                 Important Messages
  Your loan is approaching default. Default may stay on your credit report for up to 7 years from when the delinquency began. Contact us immediately to
 discuss other repayment options. You still have time to resolve this situation. Call us today toll free at 855-250-5044. This is an attempt to collect a debt
                                               and any information obtained will be used for that purpose.


                                                     Transaction Activity Summary
Loan Details for Loan ID: 5029 3507 0102 5160                                                                                  Current Balance :$35,001.98
       Trans Date             Post Date        Transactions Description                                                                  Amount
        09/06/20               09/06/20        LATE FEE                                                                                  $15.00
        09/27/20               09/27/20        *ACCRUED INTEREST*                                                                        $249.71

                                                                 Important Messages
  Your loan is approaching default. Default may stay on your credit report for up to 7 years from when the delinquency began. Contact us immediately to
 discuss other repayment options. You still have time to resolve this situation. Call us today toll free at 855-250-5044. This is an attempt to collect a debt
                                               and any information obtained will be used for that purpose.




1009         DYH        001     7 27      200927 0       D PAGE 4 of 5         1 0 9406 0400 L079
             Case 1-19-46381-nhl         Doc 18-8         Filed 10/21/20    Entered 10/21/20 04:49:10




1009   DYH       001   7 27   200927 0    D PAGE 5 of 5      1 0 9406 0400 L079
